Title: From Thomas Jefferson to George Walker, 1 March 1792
From: Jefferson, Thomas
To: Walker, George


          
            Sir
            Philadelphia Mar. 1. 1792.
          
          I was sorry that, being from home at the time you were so good as to call on me, I missed seeing you. The President being engaged also, was equally unlucky. As you left no letter for me, I took for granted that your negociation with Majr. Lenfant had proved fruitless. After your departure the President sent Mr. Lear to Major Lenfant to see what could be made of him. He declared unequivocally that he would act on no condition but the dismission of the Commissioners or his being made independant of them. The latter being impossible under the law, and the former too arrogant to be answered, he was notified that his services were at an end. I think you have seen enough of his temper to satisfy yourself that he never could have acted under any controul, not even that of the President himself: and on the whole I am persuaded the enterprize will advance more steadily, and more surely under a more temperate direction, under one which shall proceed as fast and no faster than it can pay. Measures will be immediately taken to procure plans for the public buildings, in which business five months have been lost by a dependance on Majr. Lenfant, who has made no preparation of that kind. I wish yourself and the inhabitants of George town to be assured that every exertion will be made to advance and secure this enterprize. I have the honour to be Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        